



EXHIBIT 10(b)


Schedule of Executive Officers who are Parties
to the Amended and Restated Severance Agreements in the Forms Filed as
Exhibit 10(e) to the Company’s Annual Report on Form 10-K
For the Fiscal Year Ended December 31, 2010










Form A of Severance Agreement


John G. Morikis
Sean P. Hennessy




Form B of Severance Agreement


Joel D. Baxter
Peter J. Ippolito
Robert J. Wells




Form C of Severance Pay Agreement


Jane M. Cronin
Mary L. Garceau
Thomas P. Gilligan
Allen J. Mistysyn
David B. Sewell





